Citation Nr: 1715271	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with Major Depressive Disorder (MDD) prior to April 2, 2011. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than April 2, 2011 for the award of a 100 percent disability rating for service-connected PTSD with MDD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and her father


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from March 1992 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2008 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran, along with her father, appeared and testified at a Board video-conference hearing in October 2016.  The transcript of this hearing is associated with the claims file.

The Board finds that the Veteran has raised a claim for TDIU as part of her claim for an increased disability rating.  In her January 2010 Notice of Disagreement, the Veteran stated that she was not working and could not right now due to her service-connected PTSD with MDD.  The RO sent the Veteran a VCAA letter in March 2011 requesting she submit a TDIU application (VA 21-8940); however, the Veteran failed to respond and, therefore, the RO did not adjudicate the claim.  At her Board hearing in October 2016, she testified that she could not work and has not been able to work for 10 years.  It was also noted that she is on Social Security and her records are in her claims file.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU is an element of an appeal of a rating when raised by the claimant or by the record.  Thus, the Veteran's TDIU claim is part of her claim for an increased disability rating for her service-connected PTSD with MDD.  Consequently, the Board has included entitlement to a TDIU as an issue on appeal. 


FINDINGS OF FACT

1.  From October 25, 2005, although productive of deficiencies in most areas such as work, family relations and mood, the Veteran's PTSD with MDD is not productive of symptoms consistent with total occupational and social impairment.

2.  From October 25, 2005, the Veteran was unable to obtain and sustain a substantially gainfully occupation due to her service-connected PTSD with MDD.

3.  The December 2002 rating decision denying an increased disability rating for the Veteran's service-connected MDD is final.

4.  While the Veteran did not file a new claim for an increased disability rating in writing until July 11, 2007, a VA inpatient record dated October 25, 2005, is accepted as an informal claim for increased benefits.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD with MDD are met from October 25, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU rating were met from October 25, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).

3.  The criteria for an effective date earlier than April 2, 2011 for the award of 100 percent for service-connected PTSD with MDD are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor her representative has argued otherwise.

Background

The Veteran served with the U.S. Army from March 1992 to September 1994.  In October 1994, she submitted her application for service connection for "major depression and insomnia."  In an April 1995 rating decision, the RO granted service connection for MDD evaluated as 10 percent disabling.  At that time, it was noted that the Veteran's service treatment records demonstrated she began receiving treatment in service in late 1993 for depression and self-destructive behavior initially diagnosed as adjustment disorder with mixed emotional features, which diagnosis was changed to depression in August 1994.  VA examination in November 1994 confirmed diagnosis of Major Depression.  In a January 1997 rating decision, the RO denied an increase disability rating higher than 10 percent.   

In a June 1999 rating decision, an increase to 30 percent was awarded for the Veteran's service-connected MDD effective July 20, 1998.  In addition, the RO denied service connection for PTSD.  Although the Veteran had not filed a formal or informal claim for PTSD, she had reported at a March 1999 VA examination exposure to military sexual trauma, as well as a history of childhood physical and sexual abuse.  Based upon this information, the VA examiner diagnosed the Veteran to have PTSD and borderline personality disorder.  In January 1999, the RO sent the Veteran a letter requesting detailed specific information regarding the claimed personal assault while on active duty.  However, the Veteran did not respond.  

In a December 2002 rating decision, the RO continued the 30 percent disability rating for the Veteran's service-connected MDD.  Notably the Veteran failed to report for a scheduled VA examination and, thus, the evaluation was based solely on VA treatment records.  She was notified in a December 24, 2002, letter with the rating decision attached thereto of the decision.

Thereafter, nothing was received from the Veteran until her claim for an increased disability rating was received in July 2007.  In fact, it appears that VA may have lost touch with her as the 2005 and 2006 notices of annual increases in benefits sent to her were returned by the U.S. Postal Service.  In her July 2007 claim, the Veteran indicated she wished to reopen her claim for an increase in her service-connected compensation benefits for her service-connected MDD as she felt her condition had become worse and that a re-evaluation was in order.  In March 2008, she underwent VA examination.  In an April 2008 rating decision, based upon that examination and her VA treatment records, the RO awarded an increased disability rating to 50 percent effective July 11, 2007, the date her claim was received.

In July 2008, the Veteran submitted a claim to reopen her previously denied claim for service connection for PTSD due to military sexual trauma.  In a rating decision issued in January 2009, the RO granted service connection for PTSD and, combining it with her previously service-connected MDD, recharacterized her service-connected psychiatric disability as PTSD with MDD.  The RO continued the 50 percent disability rating previously assigned in the April 2008 rating decision.  

In January 2010, the Veteran disagreed with the 50 percent disability rating awarded for her now service-connected PTSD with MDD contending that her symptoms more closely correlate to the 70 percent rating criteria.  She also stated that she is not working and could not right now, raising a claim for a TDIU.  In March 2011, the RO sent her a VCAA letter requesting she complete and return a TDIU application (VA Form 21-8940) but she failed to respond and so the RO did not adjudicate the claim.  In addition, in a March 2012 rating decision, the RO granted a 100 percent disability rating for the Veteran's service-connected PTSD with MDD effective April 2, 2011 based upon a VA examination conducted that date.  On the same date, the RO also issued a Statement of the Case on the issue of entitlement to a disability rating higher than 50 percent prior to April 2, 2011 for service-connected PTSD with MDD.  In April 2012, the Veteran filed a VA Form 9 perfecting her appeal as to the claim for an increased disability rating for service-connected PTSD with MDD.  

In addition, on her April 2012 VA Form 9, the Veteran disagreed with the effective date assigned for her now service-connected PTSD with MDD contending that she struggled with this for years and yet was not diagnosed until 2006, and it still took VA two years after that to acknowledge it.  She stated her condition is severe and difficulty to live with and that her parents were her caregivers in 2008.  The Board notes that it appears that the RO took this statement as a Notice of Disagreement with the effective date for the 100 percent evaluation of the PTSD with MDD.  However, in June 2016, it issued a Supplemental Statement of the Case that included the earlier effective date issue.  In August 2016, the Veteran's representative submitted a VA Form 646.  As this is timely, the Board accepts this statement as a substantive appeal perfecting the Veteran's appeal of the earlier effective date claim.  

In October 2016, the Veteran and her father appeared and testified at a video-conference hearing before the undersigned.  The Veteran testified that, in 2005, she had a relapse on drugs and alcohol as a result of her symptoms.  In 2005 she ended her main addiction and moved in with her parents because she "crashed" and "bottomed out."  She related she lived with her parents from 2006 to 2009 and, during that time, she did not go anywhere and did not have any friends.  She would only go to her appointments at VA and go to the store to buy alcohol.  All she did was drink and swim.  She further reported that she was diagnosed in 2006 with PTSD and started to get some help and in 2007 she went to Menlo Park and got some treatment there.  She said she was barely functional in Menlo Park when she went there, but going there gave her hope and, when she got out, she thought the stuff she learned was great but she was still a "mess" for about two more years.  She related that she started drinking more after Menlo Park.  She further testified that all she did was she lived in her parents little spare bedroom and all her stuff was piled up around her and she just "fell apart" and was not able to do anything, such as fill out disability paperwork which her parents asked her to do.  The Veteran also related that she felt that some of the VA examinations taken over the years may not have truly reflected the severity of her disability because she is pretty articulate and can hold intelligent conversations, which she felt could be misleading to the examiners.  Plus she has good days and bad days and some of the examinations in the past were held on her good days.  Thus, she stated that she felt her treatment records present a more accurate reflection of her disability than the VA examinations to show how dysfunctional she was at that time.  When asked about working, she stated that she could not work and had not worked for 10 years.  Her father testified that the Veteran was "totally nonfunctional" during the three years she was living with him, that he had to take her every place during the time frame of 2005 to 2009.

With regard to the earlier effective date claim, the Veteran related that, every time she put in a claim, they gave her a different diagnosis and none of them were the accurate one, so she does not understand how she could have disagreed with any prior claim.  The Veteran's father also took exception to how, if they were telling her she had depression and not PTSD, she was supposed to argue with that and contended that the whole thing was based on a misdiagnosis and the Veteran should not be expected to know.  

In February 2017, the Veteran submitted a statement from her mother in which she related that, in October 2005, she brought the Veteran to live with them and tried to help her get off the drugs and booze.  She related that the Veteran "just stopped functioning.  She slept all of the time. She walked in her sleep. She ate in her sleep. She had horrible nightmares.  She finally got clean and went into a program at the VA down in Menlo Park. It has been an uphill battle for her.  She tries to live each day.  Some are good, but more are bad."  

Disability Rating In Excess of 50 Percent Prior to April 2, 2011 for 
Service-Connected PTSD with MDD

The Veteran's service-connected PTSD with MDD is currently rated as 50 percent disabling prior to April 2, 2011.  As of April 2, 2011, the Veteran's PTSD with MDD is rated as 100 percent disabling.  She contends that her symptoms prior to April 2, 2011 warrant a higher disability rating, at least a 70 percent rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  .

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995); Massey v. Brown, 7 Vet. App. 204, 207 (1994) (A GAF score is highly probative as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The current 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  


The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

The Board notes that, effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The amendments replace those references in the VA regulations to the DSM-IV with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In the present case, although the Veteran's appeal was certified to the Board in August 2016, and the DSM-5 would apply, it would only apply insofar as it applies to when the DSM-5 was being used by practitioners.  The DSM-5 was published on May 18, 2013, and VA practitioners transitioned to using it in October 2013.  Consequently, the changes to the DSM-5 would not be applicable to the present case because the Board is only looking at the period prior to April 2011.  Therefore, the DSM-IV is the prevailing diagnostic manual for evaluating the Veteran's psychiatric disabilities in this case.

After considering all the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that her disability picture is more consistent with the 70 percent rating criteria throughout the appeal period which, as discussed further below, began on October 25, 2005.  The Veteran essentially contends that her life was a "mess" due to her service-connected psychiatric disability in that she was living with her parents, had no friends, did not work, and was unable to do much of anything and could not accomplish even the simplest of tasks such as fill out disability paperwork for Social Security.  

VA treatment records confirm that the Veteran entered several drug treatment programs in 2005 but did not successfully complete a substance abuse program.  She underwent a three-day detoxification program at the VA Medical Center in Long Beach and then was supposed to follow up with a substance abuse treatment.  She had an intake evaluation in November 2005 for inpatient substance abuse treatment at the Martinez VA Medical Center and two programs were recommended to her as well as continued evaluation on an outpatient basis; however, it does not appear that she immediately followed through with either inpatient or outpatient treatment.  A May 2006 note shows the Veteran called in angry and irritable and demanding to see someone complaining she could not get the treatment she needed (reportedly admission to inpatient drug treatment due to her pending legal problems).  It was noted that she was last seen by her psychiatrist in the Mental Health Clinic in November 2005 and was evidently not satisfied with their treatment plan.  Her record was reviewed and it was noted that she had a history of noncompliance with her treatment plan and of not remaining in one place long enough to allow treatment to help her.  No plan of action was taken at that time.  

The Veteran did not initiate outpatient treatment with VA until July 2006 when her mother called and scheduled an appointment for the Veteran and then brought her.  At that time, she was severely depressed and experiencing suicidal thoughts.  She was hiding in her room, crying a lot, only leaving home to do minimal shopping for her needs, feeling resentful for the loss of 15 years of sobriety and angry about "people who betrayed me," and was irritable, sometimes yelling at her parents with whom she lived.  Subsequent VA treatment records through April 2011 show the Veteran received regular treatment in VA mental health to include outpatient medication management, individual therapy and group therapy, as well as attending a 90-day inpatient Women's PTSD Program at Menlo Park (Palo Alto VA Medical Center) from March to June of 2007.  She was seen anywhere from weekly to monthly on an outpatient basis depending on her needs at the time.

These treatment records show two patterns that appear to repeat over and over again in the Veteran's treatment records.  The first pattern appears to relate to her depressive disorder, which is service-connected as MDD and is diagnosed in her treatment records as Bipolar II Disorder, and shows up as a swing in the Veteran's mood from depressed to euthymic and in her affect from constricted, irritable, angry, hostile, etc. to full and congruent with mood.  According to the Veteran's psychiatrist, her Bipolar Disorder is cyclical in nature resulting in episodes of hypomania and depression, although she spends very little time in the euthymic state.  See October 11, 2007 Mental Disorder Questionnaire Form in Social Security Administration records.  The treatment records clearly show the Veteran is at times euthymic at one visit, but depressed at the next one, often only a week or two later.

The second pattern appears to relate to her substance abuse disorder, which appears to be triggered by her other psychiatric issues as well as life stressors, in that the Veteran has periods of sobriety followed by recurrent relapses of alcohol abuse (notably she has not relapsed into illegal drug use again, although she once relapsed by abusing prescription pain medication given to her for a dental procedure she had).  This pattern is seen especially through 2006 to 2009 when she was not attending AA/NA and she struggled much more with maintaining sobriety and had many more relapses without the support system that that program provided to her once she began going.  

They also show the Veteran's consistent report of childhood and military sexual trauma.  In December 2006, she reported having intrusive recollections, nightmares about once a week, still feeling fearful of being victimized, and feeling helpless, dirty and violated due to being sexually assaulted.  Although there are notations in prior treatment records during this period of her having reported sexual abuse in the past, this is the first note in which a detailed accounting of such events was covered.  As a result, she was diagnosed to have PTSD due to military sexual trauma (MST) as well as Bipolar II Disorder.  

These records demonstrate the Veteran's 	PTSD was productive of the following symptoms:  avoidant behavior, emotional numbing, dysphoria, sleep disturbance, concentration problems, hypervigilance, hyper arousal, nightmares, anxiety, problems with anger, and interpersonal difficulties.  See June 21, 2007 Discharge Summary.  They also show the Veteran had periodic suicidal ideation without intent  or plan (although she thought about taking her medication in October 2010).  They further demonstrate the Veteran had difficulties with interpersonal relationships with her parents in addition to other people, including having difficulties trusting others and establishing close relationships with people outside of her family.  

In March 2008, the Veteran underwent VA examination which noted she had not worked since 2005 and had been on Social Security disability since September 2007.  It documents that, over the prior three years, the Veteran spent her time at home with her parents watching television, going to therapy appointments and sometimes going to the store.  The Veteran reported that her symptoms included anxiety, a lot of intrusive thoughts, brief flashbacks, nightmares constantly, insomnia, depression, fear of people and going out or doing things, uptight around people and in public, memory loss, "spacey," and lack of motivation.  A GAF score of 50 was assigned for the Veteran's diagnosed MDD and PTSD - MST.  The examiner indicated that Veteran had a mood disorder, an anxiety disorder and a personality disorder that interfered with activities. 

The Board acknowledges that the Veteran testified that she believes that the VA treatment records reflect her functioning better than the VA examinations in the claims file.  The review of those records, however, does not show the extent of the Veteran's dysfunction as much as the Veteran contended at her hearing.  However, as part of her Social Security Administration records, the Veteran's VA treating psychiatrist submitted a Mental Disorder Questionnaire Form completed in October 2007 in which she set forth the Veteran's functional status at that time in more detail, which that the Board finds does set forth the detail the Veteran described at her hearing.  On this questionnaire, the Veteran's treating psychiatrist states the her symptoms were depressed mood with history of hypomania and depressive episodes, suicidal ideation, hopelessness, worthlessness, decreased energy, and anhedonia. She described the Veteran's illness as cyclical in nature although she had very little time in the euthymic state.  The Veteran was dependent upon her parents to provide food and shelter, as well as to do the shopping and cooking.  The psychiatrist stated that the Veteran had withdrawn from self-care activities with depression, including that she had difficulty in keeping her room clean,  being around people, keeping appointments, and taking care of her needs in general.  She was able to follow instructions, but lacked motivation to complete tasks.  Her relationship with her parents was strained and she had no friends.  The Veteran had extreme difficulty dealing with others, including requiring inpatient support to go to groups to work on issues.

In addition to the above, the Social Security Administration records contain a November 2007 Psychiatry Review Technique that demonstrates she was assessed to have the following functional limitations:  1.  moderate restriction of activities of daily living; 2.  marked difficulties in maintaining social functioning; and 3.  marked difficulties in maintaining concentration, persistence, or pace.  

Based on this evidence, the Board finds that, when read as a whole and resolving reasonable doubt in her favor, it demonstrates that the Veteran's disability picture more accurately reflects the criteria for a 70 percent disability rating.  The Veteran had recurrent suicidal ideation as evidenced in the treatment records.  She had near-continuous depression that affected her ability to function independently and effectively in that she was unable to live independently, but rather had to live with her parents, and was unable to perform daily tasks of self-care such as cook more than the most basic of meals, keep her room clean or complete simple tasks that her parents asked her to do, such as fill out Social Security paperwork or do household chores.  

In addition, it appears that she had difficulty in adapting to stressful circumstances in that, when difficult or stressful situations arose or upon experiencing PTSD triggers, she would lose her sobriety or at least these circumstances made her want to use.  It also appears at these times she would also become more irritable and tearful and was more likely to report having suicidal ideation.  

Furthermore, the Veteran's PTSD symptoms were persistent with almost constant nightmares, sleep disturbance and daily intrusive thoughts being her most problematic symptoms.  It also appears her PTSD caused her severe difficulties with interpersonal relationships.  Although she has maintained family relationships, she had no friends for a several years and, even when she did begin to socialize through AA, her treatment records continued to show interpersonal conflicts and that one of her goals in therapy was working on her relationship issues, which appears to have been one of her major problem areas.

In making this determination, the Board acknowledges that most of the Veteran's GAF scores throughout 2008 through 2010 were in the 50s, which is consistent with only moderate occupational and social dysfunction or moderate symptoms.  However, the GAF score is only one factor to consider among all the rest of the evidence.  The Board notes that the April 2011 VA examination upon which the Veteran was awarded her current 100 percent evaluation assigned a GAF score of only 54 for the Veteran's PTSD and 60 overall, and yet the examiner stated that she had total occupational and social impairment due to her PTSD.  In contrast, in October 2005 a GAF score of 30 was provided at hospitalization intake, in November 2005 a GAF score of 45 was given as part of her intake evaluation for substance abuse treatment, and in October 2007, a GAF score of 40 was given during a period of time when the Veteran was clearly in a depressive episode and in a period of relapse in her alcohol abuse.  A GAF score of only 52 was assigned in June 2007 when she was discharged from the Women's PTSD Program.  The March 2008 VA examiner assigned a GAF score of only 50.  The Board, therefore, does not find the GAF scores assigned in this case to be wholly inconsistent with the 70 percent disability rating.
	
Consequently, the Board finds that a 70 percent disability rating is warranted for the Veteran's service-connected PTSD with MDD from October 25, 2005.  However, a higher disability rating of 100 percent is not warranted prior to April 2, 2011, as the evidence fails to demonstrate that that Veteran had total occupational and social impairment.  The Board acknowledges that the Social Security Administration records show the Veteran was awarded disability benefits in September 2007 due to her psychiatric disabilities and, specifically, her PTSD.  However, that only goes to occupational impairment.  The record fails, however, to show total social impairment.  Rather, the evidence shows the Veteran was able to maintain familial relationships with her parents and siblings despite her psychiatric problems, albeit such relationships were strained at times.  Her parents took her in when her drug abuse became too problematic for her and let her live with them and helped her get treatment.  In fact, it was her mother who initiated the Veteran's outpatient treatment at VA July 2006.  Her mother also intervened again in October 2008 when it appeared conflicts caused by the Veteran's alcohol abuse were going to cause irreparable harm in their household.  The Veteran lived with her parents from 2005 to 2009 according to her and her father's testimony at the October 2016 hearing despite the indications in the treatment notes regarding there being conflicts between the Veteran and her parents.  There are also multiple treatment notes in which the Veteran discussed visits with various siblings as well.  

Furthermore, although the Veteran did not initially have friends or socialize while she lived with her parents, the later treatment records indicate she became more active socially.  The Veteran finally began going to AA in October 2008.  Subsequent treatment records show she became very involved in AA, that this was a main place of socialization for her where she had a sponsor and developed some friendships, and that she even became a sponsor herself and felt she was doing very well with it although it was challenging.  Consequently, the evidence shows the Veteran was still able to establish and maintain effective social relationships although at times she had difficulties in doing so and sometimes those relationships were limited to only family.

Furthermore, prior to April 2, 2011, the medical evidence fails to demonstrate that the Veteran had the symptoms listed in the 100 percent criteria or others of similar severity, frequency, and duration.  The Veteran never had any impairment in her thought processes or communication.  There was never any evidence she had persistent delusions or hallucination or grossly inappropriate behavior.  Although she had recurrent suicidal ideation, she generally denied any plan or intent and, therefore, was not a persistent danger of hurting herself.  Moreover, she always denied having homicidal ideation and, thus, was not a persistent danger to others.  In addition, although she may have withdrawn from self-care activities, there was no indication that she was intermittently unable to perform activities of daily living (including maintenance of minimal personal hygiene).  The evidence showed she generally showered every few days and she could clean up after herself, she just generally had a lack of motivation to do so.  Furthermore, the evidence showed she was always oriented to time or place.  Finally, although there was evidence of mild memory loss, there was no evidence she had loss for names of close relatives, own occupation, or own name.  Rather, as discussed above, the Board finds that the Veteran's symptoms are most consistent in severity, frequency and duration with the 70 percent disability rating.  

Finally, the Board finds that consideration of extra-schedular referral is not warranted as the Veteran has not asserted, nor does the evidence of record reasonably raise, the issue of whether her service-connected PTSD with MDD presents exceptional or unusual circumstances or that the rating schedule is inadequate.  Doucette v. Shulkin, No. 15-2818 ( ), citing to Yancey v. McDonald, 27 Vet. App. 484, 493 (2016); Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  Even if it were considered that the record raises the question of whether the Veteran's service-connected PTSD with MDD presents exceptional or unusual circumstances, the Board finds that there is no indication that the rating schedule is inadequate to evaluate the Veteran's service-connected disability.  The Board acknowledges that the specific symptoms the Veteran has due to her service-connected psychiatric disabilities are not listed in the rating criteria.  However, there is no requirement that the symptoms the Veteran has be listed in the rating criteria.  In fact, the Court of Appeals for Veterans Claims (Court) has indicated the symptoms listed in the rating criteria are simply examples for VA to consider and it is the symptoms' severity, frequency and duration and their impact on the Veteran's occupational and social impairment that is the primary consideration for the Board.  See Vazquez-Claudio, supra; Mauerhan, supra.  

Moreover, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, since one of the primary considerations in evaluating the Veteran's service-connected psychiatric disabilities is the impact her symptoms have on her occupational impairment (i.e., industrial capacity), the Board finds that the rating schedule is adequate to evaluate her service-connected psychiatric disabilities because it already takes into consideration the industrial loss caused by such disabilities in determining the appropriate disability rating to be assigned.  Consequently, the Board finds that extra-schedular referral of the Veteran's claim for an increased disability rating for service-connected PTSD with MDD is not warranted.

The Board further notes that, in making this decision, it has considered whether the Veteran has other service-connected disabilities that, when combined with her service-connected  PTSD with MDD, may impact her collectively.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  The Veteran is also service-connected for a noncompensable fracture of the distal aspect of the distal phalanx, left second toe.  Again, the Veteran has not raised this argument, nor is it reasonably raised by the record through the evidence.  Thus, the Board finds that it need not address such issue.  See Yancey, 27 Vet. App. at 495.  

Therefore, after considering all the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence is in favor of finding that a disability rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD with MDD.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, granted to that extent only.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  TDIU

The Court has held that total disability rating due to individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this context, TDIU is granted where a veteran's service-connected disability is rated less than total, but it prevents her/him from obtaining or maintaining all gainful employment for which her/his education and occupational experience would otherwise qualify her/him.  38 C.F.R. § 4.16 . 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378(Fed. Cir. 2001). 

In the Veteran's January 2010 Notice of Disagreement, she raised the issue of entitlement to a TDIU under Rice by stating "I am not working and can't right now."  In a March 2011 letter, the RO notified her of this and asked her to completed and return a VA Form 21-8940.  However, the Veteran did not respond.  Thereafter, the RO issued a rating decision in March 2012 granted a 100 percent disability rating for the Veteran's service-connected PTSD with MDD effective April 2, 2011.  The RO did not address the Veteran's claim for TDIU.  It is unclear whether the lack of doing so was because of the Veteran's failure to submit the VA Form 21-8940 or because of the award of the 100 percent disability rating.  At the Veteran's hearing, she again raised the issue of entitlement to a TDIU by testifying that she has not worked since 2005.  Consequently, the Board finds that the issue of entitlement is before it as part of the Veteran's claim for an increased rating for her service-connected PTSD with MDD, and the Board must address that issue.  Since the Board finds that the claim can be granted, it finds that it need not remand for the RO to consider the claim in the first instance as there is no prejudice to the Veteran in granting the claim at this time.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran's service-connected PTSD with MDD rated as 70 percent disabling by this decision.  Thus, she meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disability.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Although the Veteran has not provided certain documentation that would assist with deciding her claim, a close review of the record reveals that she reported working as a yarn spinner in a mill from 1995 to 2001 and that she has also worked making airplane parts and installing direct TV.  She returned to California in approximately 2003 to care for (and live with) her grandparents, and indicated to VA care providers that she was being paid for these caretaking duties.  However, her caretaking duties ended in October 2005 when she was involved in a physical altercation with her uncle who insisted she leave her grandparents' home.  

In the present case, the Veteran was found to be disabled to work by the Social Security Administration in September 2007 as of October 2005 due to an Affective Disorder (Bipolar Disorder) and an Anxiety Disorder (PTSD).  Significantly, the psychologist who conducted a Psychiatric Review Technique in November 2007 reviewed the evidence of record and found that the records document a long history of psychiatric and substance abuse treatment.  Most recent, the Veteran attended a 13-week inpatient program for women with PTSD (significant trauma history both as a child and while in the military).  He noted that the Veteran did well at the program but steadily decompensated upon returning to her parent's home in spite of medication management, individual therapy, and group therapy.  He also noted that the Veteran struggled with sobriety, with a history of attending rehabilitation three times and, even during times of sobriety, she struggled with her functioning.  The diagnoses were PTSD, Bipolar Disorder - likely Bipolar II with possible rapid cycling, Borderline Personality Disorder and Alcohol Dependence.  In assessing the Veteran's functional limitations, the psychologist indicated she had marked difficulties in maintaining social functioning and marked difficulties in maintaining concentration, persistence, or pace.  

He concluded that the Veteran's case met the criteria for Anxiety-related Disorders with additional MDIs of Affective Disorders, Personality Disorders and Substance Addiction Disorders.  He stated that, even without the Substance Addiction Disorders, the evidence indicated the Veteran would still present with significant limitations and meet on the Anxiety-related Disorders.  Essentially, the Board reads this to mean that, even without her other psychiatric disorders (especially her substance abuse), the psychologist would have found the medical disposition met due to the Veteran's PTSD alone.  Thus, clearly this psychologist felt the Veteran's PTSD alone was of sufficient severity to render her disabled for Social Security purposes even without the other psychiatric disorders.  

Based upon this evidence, the Board finds that it supports finding that the Veteran was unable to obtain and sustain a substantially gainful occupation due to her service-connected PTSD with MDD as of October 25, 2005.  This finding is further supported by the fact that the April 2011 VA examiner gave an opinion that the Veteran's service-connected disability renders her unable to secure and maintain substantially gainful sedentary and physical employment because her present level of symptomatology is severe enough that she is unable to relate to others appropriately, and she demonstrates significant attention and concentration deficits.  The November 2007 psychologist's findings that the Veteran had marked difficulties in maintaining social functioning and marked difficulties in maintaining concentration, persistence, or pace are consistent with the April 2011 VA examiner's findings.  In addition, at the March 2008 VA examination, the Veteran reported she was "spacey" and had difficulties having conversations.  When read in light of the rest of the medical evidence, her statements make more sense and indicate difficulties with concentration and attention.  Consequently, the Board finds that the evidence demonstrate the Veteran had significant difficulties with attention and concentration, as well as with interpersonal relationships, that interfered with her occupational functioning such that she was not able to obtain or sustain a substantially gainful occupation since October 25, 2005.  As such, the Veteran is entitled to a TDIU as of October 25, 2005, and her claim is granted.

III.  Earlier Effective Date for the Award of 100 Percent

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

In the present case, however, the award of the 100 percent disability rating for the Veteran's service-connected PTSD with MDD was effective April 2, 2011, which was the date of the VA examination that showed an increase was warranted in her disability rating rather than the date of her written claim for an increase, which was July 11, 2007.  Consequently, the Board must look back prior to April 2, 2011 at the evidence to see if it supports finding that a 100 percent disability rating is warranted prior to that date during the appeal period, which goes as far back as one year prior to the date of claim.  Further, the Board must look back to see if an earlier date of claim is warranted.  The Board must consider whether there was an informal claim for an increase that was not adjudicated since the last final decision or whether new and material evidence had been received within one year of the last decision that had not been considered, thereby affecting that decision's finality.

With respect to consideration of the date of claim, the December 2002 rating decision's denial of an increased disability rating was final.  The Veteran did not disagree with that decision within one year of its issuance.  In fact, there was no communication from the Veteran between the RO's issuance of that decision and receipt of her July 2007 claim for an increased disability rating.

Further, no new and material evidence was added to the record within one year of that decision.  The Board has closely reviewed VA treatment records developed within the year after the December 2002 notification letter advising the Veteran of the RO's decision, as these records were constructively of record during this period and are new.  These VA treatment records include a mental health assessment in June 2003 with similar symptoms noted and the same GAF score (50) that was provided in 2002 VA treatment records considered at the time of the December 2002 rating decision.  Other VA treatment records during this period show treatment for unrelated medical issues.  In December 2003 an emergency department record noted that the Veteran reported that "her spit is alive" and "she feels like there are bugs in her mouth;" however, she denied drug use and was seeking treatment for symptoms assessed as conjunctivitis of the eye and scabies.  The Board finds that none of the VA treatment records provided within a year of the December 2002 decision is new and material to the extent that they indicate a worsening in the Veteran's service-connected psychiatric disability that would more nearly approximate a higher rating.  

Next, the Board has closely reviewed VA treatment records subsequent to the November 2002 decision to determine whether any can be construed as an informal claim for increased benefits.  A review of these records shows that in January 2004 the Veteran began to seek treatment for a substance abuse relapse and reported "reduction in anxiety and depressed mood" with medication.  April 2004 and July 2004 psychiatry attending note assessed substance abuse with "MDD, in remission on meds" and a GAF of 65.  

On October 25, 2005 the Veteran was admitted for several days to Long Beach VA Medical Center.  Her discharge summary reveals a primary diagnosis of amphetamine induced mood disorder superimposed upon depression NOS.  GAF at admission was 30 and on discharge was 50.  Reading the record in the light most favorable to the Veteran, the Board finds the October 25, 2005 hospitalization record to be an informal claim for increase.

The Board acknowledges the Veteran's contention that she had PTSD prior to the RO's grant of service connection in the December 2008 rating decision and even before her treating VA psychiatrist diagnosed it in December 2006, and that she is essentially asking VA to acknowledge this and, to some extent, based upon the testimony provided at the Board hearing, possibly arguing that such a diagnosis have made a difference in the disability ratings previously assigned.  In response, the Board notes that, in 1999, the RO in fact tried to assist the Veteran in obtaining service connection for PTSD, even though she had not actually filed a formal claim, based upon a VA examination's diagnosis of PTSD that was based upon her report of MST.  However, the Veteran failed to respond to a letter the RO sent to her impeding their ability to obtain in-service stressor detail and consequently the RO denied service connection for PTSD in a June 1999 rating decision.  In July 2008, the Veteran filed a claim to reopen for service connection for PTSD, which resulted in the December 2008 rating decision granting service connection.  Thus, from the records in the Veteran's claims file, it would appear that the RO at least recognized that the Veteran may have had PTSD due to MST as early as 1999; however, it was not able to grant service connection due to a lack of evidence, which was cleared up when the Veteran filed her new claim in July 2008.

As for her treating physicians not recognizing her PTSD earlier, the Board acknowledges that the VA treatment records show the Veteran reported sexual trauma in both her childhood and the military prior to her diagnosis of PTSD in December 2006.  As to why an earlier diagnosis was not rendered, the Board cannot say.  However, as to whether an earlier diagnosis of PTSD would have made a difference in the evaluation of the Veteran's service-connected MDD, the Board does not believe so.  The Veteran's previously service-connected MDD was evaluated based upon the symptoms reported at VA examinations and in her treatment records.  There is no indication that symptoms were not considered because they were due to a nonservice-connected psychiatric disability such as PTSD.  Thus, the Board can assure the Veteran that, even though her PTSD was not diagnosed prior to December 2006, the disability ratings assigned were based upon the totality of her symptoms reported at that time.  Thus, any "misdiagnosis" claimed by the Veteran had no effect on the prior disability ratings assigned to her service-connected psychiatric disability no matter what is was called.  

In the present case, as previously discussed above, the Board finds that the evidence prior to April 2, 2011 fails to demonstrate that the Veteran had total occupational and social impairment or had symptoms consistent with the severity of those listed in the criteria for a 100 percent disability rating.  Therefore, the criteria for a 100 percent disability rating were not met prior to April 2, 2011, and an effective date earlier than April 2, 2011 is not warranted.  For sake of brevity, the Board will not restate its analysis as to why a 100 percent disability rating is not warranted prior to April 2, 2011 as such analysis would be the same as previously given in this decision.  Even with consideration of the earlier date of claim, the record does not reveal that a 100 percent schedular disability rating was factually ascertainable prior to April 2, 2011.  Instead the Board incorporates that analysis here in its decision as to why an earlier effective date is not warranted for the award of the 100 percent disability rating prior to April 2, 2011.  

Accordingly, for the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that an effective date earlier than April 2, 2011 is warranted for the 100 percent schedular rating.  The Veteran's claim is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating of 70 percent for service-connected PTSD with MDD from October 25, 2005, is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a TDIU from October 25, 2005, is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than April 2, 2011 for the award of a 100 percent disability rating for service-connected PTSD with MDD is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


